Title: To Thomas Jefferson from Lister Asquith, 23 October 178[5]
From: Asquith, Lister
To: Jefferson, Thomas



St. Pauls Prison Oct. 23rd. 1784 [i.e., 1785]
Please your Excellency Sir

I received your kind and exceptionable Letter yesterday by Mr. Diot which gives me great Satisfaction to find he has Orders to assist us when in such great Distress for want of Provisions, which Favors we are not able to express our thanks for. The Circumstances that occurred since our arrival are: On our arrival in the Isle of Bas Roads the Officers came on board and I reported to them the Cargo we had in and immediately went on Shore with a sick man that I expected hourly would die. And hearing one Thos. Martin spoke English and did Business, applyed to him and he went with me to Mr. Picrels, but as he was not at home immediately went with me to the admiralty Office and we protested the real state of our Case and reported to him the Vessel by the Register. But he told me that if she was no more than What the Register was for she would be seized and I having the Bills of Sale of her by me, I told him the Case and reported her by the Bill of Sale and went to the Custom House and reported the Vessel and Cargo. There we received a Clearance and paid him 10 Liv. 7s. for it. The Captain General desired me to go with them on board where they instantly Tore off the Tarpaulins, got the Keys and opened the Hatchways and examined her, got up her anchor and Brought her into the harbor, and set Centinels over us not to let us walk over half the Pier. They sent for a Guager from Morlaix who measured her hold from inside to inside and about one half her Steerage but allowed nothing for her forecastle Cabin Cockpit and above one half her Steerage which contain near one half the Vessel. Took the tobacco out and weighed it 6487 lb. and the Loose Tobacco they put in Casks which they provided for it and put it in their own Stores and 5 Days after sent it with us to Landivisiau and weighed it there when it had lost 84 lb. Left it there and sent us back to St. Pauls Prison. During the time we were at Roscoff the Captain General came almost every night to us to desire us to sign his  Papers which he was writing but as we did not understand French we always refused. We got Mr. Picrel to employ a Lawyer for us at Brest and advanced him 10 Guineas but thinking Mr. Picrel would want more help was going to employ another besides which affronted him so much that he returned us 7 Guineas, discharged his lawyer and sent to him for all the Papers back unknown to us. Keept 3 Guineas he said to pay the Lawyer but Mr. Delsal of Brest informed me that he only paid the Lawyer 11 Liv. 10 and had keept the rest. I wrote to Mr. Floch and the Judge of the Admiralty and implored they would take the Cause in hand and sent the Judge the Register, Bill of Sale, and our protest at the Admiralty Office and to Mr. Floch the Custom House Clearance and am sorry to find Mr. Floch was so ungenerous as not to let you know the State of our Cause. But as I was not able to advance him money, he had not the Humanity to write to you, being obliged to use the 3 Guineas that I keept for him for provision by reason of the small allowance and the Coldness of the Prison we are confined in. Mr. Diot has been here and as his Brother lives at Roscoff he will advance us the Money you are pleased to allow us advance weekley. As the Accounts being so small it will be perhaps Troublesome to Mess. Desbordes so that I shall draw on them once a Month for the sum. The paple on board are 4 Beside the Master and myself, Wm. Thomson born in Salem, William Neely, Carpenter Philadelphia, Robt. Andersen Baltimore, Wm. Fowler passenger Ireland who are all on board. Hope as soon as you hear the State of the Process you will use your utmost exertion to help us as soon as possible and we shall ever remain, Your most obedient & humble Servts.,

Lister Asquith

